Citation Nr: 0610526	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  He also served in the United States Army 
National Guard from May 1977 to May 1992.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.

FINDING OF FACT

The veteran's DJD of the left ankle is not etiologically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
ankle injury with DJD have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he injured his left ankle in 1966 
while participating in field training at Fort Knox, Kentucky.  
He reported jumping out of a truck and twisting his ankle, at 
which time he felt a popping sensation.  The veteran 
indicates that he has had problems with his ankle off and on 
since his original injury.  See March 2001 VA Form 21-526; 
March 2002 statement in support of claim; April 2003 
transcript.  

The service medical records are devoid of complaints of, or 
treatment for, an ankle injury.  The veteran acknowledges 
that he did not seek treatment for his injury after it 
occurred but, instead, continued his training in pain.  See 
March 2001 VA Form 21-526; March 2002 statement in support of 
claim; April 2003 transcript.  A February 1999 statement from 
O.M. Harr indicates that he recalls the veteran injuring his 
foot while on the tank range.  Other lay evidence indicates 
that the veteran sustained an in-service injury to his left 
ankle.  See June 2001 statement from R. Sweigart; July 2001 
statement from the veteran's mother; undated statement from 
T. Kornegay; August 2002 statement from M. Guy.  

The lay evidence, in particular the statements provided by 
the veteran and O.M. Harr, establishes an in-service injury 
to the veteran's left ankle, thus establishing that element 
of service connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Lay evidence is acceptable to prove 
the occurrence of an injury during service).  

Post-service evidence establishes that the veteran has 
consistently been treated for problems with his left ankle.  
The earliest medical evidence of record related to the 
veteran's ankle, however, is dated November 1991, 
approximately 25 years since the original injury.  The 
November 1991 record indicates that the veteran reported 
injuring his ankle at work in October 1991.  X-rays showed 
evidence of previous trauma to the left ankle and tiny 
posterior malleolar and lateral malleolar fractures, age 
indeterminate.  The veteran also reported suffering from a 
bad sprain several years before, although he could not 
remember when; he did not report the injury he sustained in 
1966.  See November 1991 medical records from Dr. Lambert.  

The veteran was found to have some degenerative arthritis in 
the ankle in May 1992.  See May 4, 1992 letter from Dr. 
Pedraza.  Subsequent to this diagnosis, the veteran injured 
his ankle in the line of duty with the National Guard.  See 
May 1992 DD 689.  A May 1992 medical record indicates that 
the veteran was complaining of recurring pain in his left 
ankle on that same date.  

The veteran has undergone two VA compensation and pension 
(C&P) joints examinations in connection with his claim.  In 
October 2001, x-rays revealed old trauma involving the medial 
malleolus with a reactive bony process of the medial 
malleolus.  No acute bony process was identified, although 
some slight narrowing of the ankle mortise was noted 
medially, as was a plantar calcaneal spur and bilateral soft 
tissue swelling.  The veteran was diagnosed with a sprain of 
the left ankle with recurrent sprains, and DJD by x-ray.  The 
more recent January 2005 VA C&P examination indicates that 
the veteran continues to suffer from DJD.  

Although the veteran currently suffers from DJD of the left 
ankle and it has been established that he suffered an injury 
to that ankle while in service, the preponderance of the 
evidence indicates that the current disability is not 
etiologically related to the in-service injury.  

Dr. Pedraza indicates that about 15 percent of his patients 
who sustain a severe ankle sprain also sustain some type of 
articular cartilage damage, noting that the degenerative 
changes in the veteran's ankle were more severe than he would 
expect for the average 57 year-old patient without any 
previous trauma.  Dr. Pedraza acknowledged the length of time 
since the veteran's in-service injury (over 20 years), and 
opined that there was "some possibility" that the initial 
injury "may" have set the stage for the development of his 
current arthritic/degenerative ankle.  See February 2002 and 
March 2003 letters.

During the January 2005 VA C&P examination, the examiner 
reviewed the claims file and noted that there was 
documentation of the veteran injuring his ankle several times 
since service.  The examiner opined that the left ankle DJD 
is not as least as likely as not related to injuries 
sustained during active service, rationalizing that there 
were no service medical records indicating complaint, 
symptoms, diagnoses or treatment for his left ankle.  The 
examiner also noted that osteoarthritis (or DJD) is a common 
finding in people over 40, that 90 percent of all people will 
have radiographic features of osteoarthritis in weight 
bearing joints by age 40, and that symptomatic disease 
increases with age.

Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2005); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).  The probative value 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
failure of a physician to provide a basis for his opinion 
goes to weight of the evidence.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).  

Although Dr. Pedraza indicates that the veteran's current 
ankle disability may possibly be related to an in-service 
injury, this opinion is speculative and carries little 
probative value.  Dr. Pedraza did not indicate that he had 
reviewed the veteran's medical records (including records of 
the injuries he sustained after service) and did not provide 
a basis for his opinion.  Conversely, the VA examiner's 
January 2005 opinion, which is based on a claims folder 
review and contains reasons and details consistent with other 
evidence of record, can be accorded significant probative 
value.  As such, the Board finds that the January 2005 
medical opinion of the VA examiner outweighs the opinion from 
Dr. Pedraza.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a November 2001 rating decision 
which denied service connection for a left ankle injury.  The 
issue was remanded in October 2003 in order to effect 
compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development was needed in the form of obtaining additional 
treatment records and a VA C&P examination.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See March 
2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  Although VA did 
not provide notice as to the appropriate disability rating or 
effective date of any grant of service connection, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, as the service connection claim 
is being denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file.  He was afforded several VA C&P 
examinations in connection with his claim.  In addition, the 
RO requested the veteran's authorization and consent for the 
release of information from several private facilities from 
which he had received treatment.  The veteran responded that 
he had nothing further to add to his claim.  See statement in 
support of claim dated March 2004.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for residuals of a left ankle injury with 
DJD is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


